UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7964



JAMES MORGAN STAVRAKES,

                                           Petitioner - Appellant,

          versus

WILLIAM L. SMITH, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
94-2625-DKC)


Submitted:   February 27, 1996            Decided:   April 19, 1996


Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


James Morgan Stavrakes, Appellant Pro Se. Mary Ellen Barbera, As-
sistant Attorney General, Joseph A. Curran, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal
and dismiss the appeal on the reasoning of the district court.

Stavrakes v. Smith, No. CA-94-2625-DKC (D. Md. Nov. 15, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2